Citation Nr: 1307701	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the lower extremities with resulting amputations, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Board issued a decision reopening the previously-denied claim.  At that time, the Board also remanded the reopened claim for further development. 


REMAND

The Veteran was scheduled for a videoconference hearing in July 2010 and he did not appear.  However, the record reflects that the Veteran had submitted correspondence in June 2010 to the RO indicating that he did not want a videoconference hearing but instead wanted to present testimony before a Veterans Law Judge at a travel Board hearing.  Also, in November 2010 written argument, the Veteran's attorney noted that the Veteran had previously indicated that he did not want a videoconference hearing but instead wished to have a hearing before the Board at the RO.  The evidence does not show that the Veteran withdrew his request or that such a hearing was scheduled.  

Inasmuch as travel Board hearings are scheduled by the RO, this case must be returned to the Muskogee RO to arrange for such a hearing.  

Accordingly, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a Board hearing at the RO in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

